
	

113 S1166 IS: Representation Fairness Restoration Act
U.S. Senate
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1166
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2013
			Mr. Isakson (for
			 himself, Mr. Alexander,
			 Mr. Burr, Mr.
			 Coats, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Enzi, Mr. Graham,
			 Mr. Inhofe, Mr.
			 Johanns, Mr. Kirk,
			 Mr. Roberts, and
			 Mr. Scott) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the National Labor Relations Act to provide for
		  appropriate designation of collective bargaining units.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Representation Fairness
			 Restoration Act.
		2.Amendment to the
			 National Labor Relations ActSection 9(b) of the National Labor Relations
			 Act (29 U.S.C. 159(b)) is amended by striking the first sentence and inserting
			 the following: In each case, prior to an election, the Board shall
			 determine, in order to ensure to employees the fullest freedom in exercising
			 the rights guaranteed by this Act, the unit appropriate for the purposes of
			 collective bargaining. Unless otherwise stated in this Act, excluding acute
			 health care facilities, the unit appropriate for purposes of collective
			 bargaining shall consist of employees that share a sufficient community of
			 interest. In determining whether employees share a sufficient community of
			 interest, the Board shall consider (1) similarity of wages, benefits, and
			 working conditions; (2) similarity of skills and training; (3) centrality of
			 management and common supervision; (4) extent of interchange and frequency of
			 contact between employees; (5) integration of the work flow and
			 interrelationship of the production process; (6) the consistency of the unit
			 with the employer's organizational structure; (7) similarity of job functions
			 and work; and (8) the bargaining history in the particular unit and the
			 industry. To avoid the proliferation or fragmentation of bargaining units,
			 employees shall not be excluded from the unit unless the interests of the group
			 sought are sufficiently distinct from those of other employees to warrant the
			 establishment of a separate unit. Whether additional employees should be
			 included in a proposed unit shall be based on whether such additional employees
			 and proposed unit members share a sufficient community of interest, with the
			 exception of proposed accretions to an existing unit, in which the inclusion of
			 additional employees shall be based on whether such additional employees and
			 existing unit members share an overwhelming community of interest and the
			 additional employees have little or no separate identity..
		
